Title: To Alexander Hamilton from Constant Freeman, 3 May 1799
From: Freeman, Constant, Jr.
To: Hamilton, Alexander


          
            Sir
            Philadelphia, 3d. May 1799.
          
          The Secretary of War has informed me that in the disposition which has been made of the troops I am to be posted to the Southward; and he has ordered me to repair to the Head Quarters of General Pinckney. I will be in readiness to obey his orders so soon as a packet shall sail for Charleston.
          If Sir, you should have any commands I shall be happy to receive them. It is by the directions of the Secretary I make this communication.
          I have the honor to be with great respect, Sir, Your obedient & humble servant;
          
            Constant Freeman
            Majr. 1st. Regt. Ary. & Engrs.
          
          Major General Hamilton
        